DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,3 and 10-12 are pending
Claim 2 has been canceled
Claims 1 and 3 have been amended
Claims 10-12 are new
Claims 4-9 have been withdrawn
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Gerrits, Restoration of Infiltration Capacity of Permeable Pavers, Dec 2001 (Gerrits) in view of Smith et al. US 3,877,643 (US’643).

Regarding claims 1 and 3, Gerrits teaches that infiltration capacities of paver stones decrease with age and traffic use and that the infiltration capacities may be improved simply by maintaining the surface (page 2). Permeable pavement can be used as an alternative to conventional impervious pavement in the building of roads, parking lots and other areas where traditional pavement would normally be used. Permeable pavement consists of permeable pavers, blocks that form a void space (joints) when laid together (Figures 1 and 2), an underlying reservoir structure, and a means for draining the reservoir. The main function of permeable pavement is to increase the infiltration of water into the soil, and eventually back into the groundwater system. Currently permeable pavement is primarily used in low traffic areas such as parking lots, sidewalks, side streets and alleyways, but there is no reason that permeable pavement could not be used on high traffic areas as well (page 13-14). Clogging the of pore space with fine material as one of the major drawbacks of permeable-pavement installations. Once these installations become severely clogged, they can be difficult to clean (page 17). The most common way of cleaning permeable pavement installations is by using street sweepers that are equipped with vacuum units, to suck up EDC material as it is removed from the cell moved along a swath made of a permeable paver surface (to clear joints in a transverse swath, with regard to claim 1 and vacuuming up debris cleared from the joints by the jets, with regard to claim 3) (page 27-28). The objectives of the study were to further test the hypothesis that permeable paver infiltration capacities decrease with age and traffic use and that the infiltration capacities may be improved by street sweeping/vacuuming the surface (page 102). The study included a machine that delivers high pressure water jet (nozzle) simultaneously with suction passed over a permeable pavement surface (page 31-32). Therefore Gerrits teaches moving high pressure water nozzles along a swath of a permeable pavement surface that includes both vertical and horizontal joints, which reads on a method for clearing paver joints comprising the steps of: providing high pressure water nozzle arranged to impact paver joints below the nozzles with high pressure water jets; moving the nozzles in a longitudinal direction to clear joints in a transverse swath, with regard to claim 1. Gerrits does not explicitly state that there is a water source, however a water source would be inherently necessary to provide the water to the high pressure water jets. Therefore, Gerrits further teaches providing a source of high pressure water; the high pressure water nozzles flow-connected to the source.

Gerrits does not teach the configuration of the high pressure water nozzle is spaced along a transverse direction, and providing a housing for mounting the water nozzles and providing a hitch assembly for mounting the housing to a vehicle, with regard to claim 1.

US’643 teaches an apparatus for cleaning a paved surface including an airport runway with high pressure water nozzles (abstract, col. 1). US’643 further teaches the surface cleaning apparatus includes a spray canopy 26 (housing), which is connected to the back of a vehicle by attachment assembly including jacks 24 and brackets 92 (see fig. 1-5 col. 2-3). The attachment assembly read on a hitch assembly commonly defined as a device for attaching one thing to another. The configuration of the spaced nozzles and hitching assembly allows a large paved area to be treated in a short amount of time in an inexpensive manner (col. 4). Gerrits further teaches the most common way of cleaning permeable pavement installations is by using street sweepers, as discussed above. Therefore, the configuration of the device of US’643 can be used in the method of Gerrits to restore infiltration capacity of permeable pavers by treating a large area in a short amount of time in an inexpensive manner.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerrits to include the high pressure water nozzle is spaced along a transverse direction, and providing a housing for mounting the water nozzles and providing a hitch assembly for mounting the housing to a vehicle, with regard to claim 1 because US’643 teach that the configuration can be used to treat a large paved area in a short amount of time in an inexpensive manner and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 10, the modified method of Gerrits teaches the method of claiming paver joints of claim 1. US643 further teaches that the arrangement of the housing and hitch include the top of the shroud 26 (housing has a top wall) attached to the hollow jackets 24 (a spindle is in the form of a tube mounted to the top wall) which are held to the vehicle by brackets 92 which have a shape corresponding to the outer surface of the brackets (the spindle is inserted into a hitch receiver, the hitch receiver connected to the vehicle) (see fig. 1, 2 and 4). Therefore, the modified method of Gerrits further includes wherein the step of providing a housing is further defined in that the housing has a top wall; and the step of providing a hitch assembly is further defined in that the hitch assembly comprises a spindle is in the form of a tube mounted to the top wall, wherein the spindle is inserted into a hitch receiver, the hitch receiver connected to the vehicle.

The modified method of Gerrits does not teach that the spindle is square shaped.

However, changing the shape to any tube like shape that can contain the threading shaft 82 and enable mouthing to a vehicle with brackets would be obvious because the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Gerrits to include the spindle is square shaped because any tube like shape that can contain the threading shaft 82 and enable mouthing to a vehicle with brackets would be a possible configuration of the hitch assembly and the configuration of the claimed hitch is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Regarding claim 11, the modified method of Gerrits teaches the method of claiming paver joints of claim 10. US’643 further teaches the nozzles are supplied with water by a hose 46, located at one end of the spray canopy, connected to the spray bar 30 which delivers the water to the nozzles. The spray bar is held to the lower end of the spray canopy by bearing locks 28 mounted to both ends of the spray canopy  (see fig. 2). Therefore, the modified method of Gerrits further includes wherein the step of providing a source of high pressure water is further defined in that a nozzle is mounted to the top wall via a bracket and is flow-connected to a supply pipe at one end and to a header pipe within the housing at an opposite end, the header pipe delivering water to the high pressure water nozzles.

Regarding claim 12, the modified method of Gerrits teaches the method of claiming paver joints of claim 10. US’643 further teaches the canopy 26 and bearings 28 are mounted on the lower ends of manually adjustable jacking devices 24. With reference to FIG. 4 of the drawings, it will be seen that the canopy 26 and bearing 28 are, in fact, mounted on the lower end of the shaft 80, the upper end of which is threadably mounted on the crankshaft 82. A crank arm 84 may be manually rotated to drive the shaft 80 upwardly or downwardly within the housing 86, with the lower limit of travel being determined by the stop 88 which is mounted on the end of the threaded shaft 82. The jacking devices 24 are mounted on vertical posts 98 by means of a plurality of brackets 92. The vertical posts 98 extend downwardly from the frame 94 of the vehicle at the rear end of the vehicle and they are braced by angularly inclined struts 96. The position of the spray bar relative to the surface to be cleaned may be adjusted by rotating the crank handles 84 (col. 3 line 1-30). Therefore, the modified method of Gerrits further includes wherein the step of providing the hitch assembly is further defined in that the spindle can be mounted to the hitch receiver at selectable relative elevations, and comprising the further step of positioning the housing at a selectable elevation with respect to the paver joints.

Response to Amendment

	Applicant’s amendments to independent claim 1 to include subject matter regarding an additional feature of a hitch assembly has changed the scope of claim 1, and as a result, the 103 rejection of claim 1 as stated in the non-final office action mailed 8-3-21 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over Gerrits in view of US’643 which includes both the rejection of claim 1 as stated in the non-final office action and additional discussion regarding the teachings of US’643 relating to the features added to claim 1.

Response to Arguments
	
Applicants arguments with regard to the teachings of Gerrits and Chao and the added subject matter to claim 1, with regard to a hitch-mounted power washer, have been considered but are moot due to the references not being relied on for teaching the additional feature of a hitch-mounting.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713